UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1057


PATRICIA CREPEAU,

                  Plaintiff – Appellant,

             v.

ELAINE CHAO, Secretary, Department of Labor,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:06-cv-01308-CMH-TCB)


Submitted:    February 19, 2009            Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Crepeau, Appellant Pro Se. Catherine DeRoever Wood,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Patricia   Crepeau       appeals   the   district    court’s    order

granting Defendant’s summary judgment motion on her religious

discrimination and sexual harassment claims, brought pursuant to

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2000), and her claim challenging the Merit

Systems   Protection    Board’s       decision   upholding     her     fifteen-day

employment suspension.      We have reviewed the record and find no

reversible error.       Accordingly, we affirm the district court’s

order.    See Crepeau v. Chao, No. 1:06-cv-01308-CMH-TCB (E.D. Va.

filed Nov. 13, 2007; entered Nov. 14, 2007).                   We dispense with

oral   argument   because       the    facts    and   legal    contentions      are

adequately    presented    in    the     materials    before     the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2